Luke, J.
1. Grounds of objection urged as to the admissibility of evidence' during the trial of a case should be set forth in the motion for a new. trial, where the motion complains of the overruling of the objections; and it is not a sufficient assignment of error merely to aver that certain testimony was admitted “over the objection” of the complaining party, without stating what particular objection was urged at the tima
2. Upon the issue of fact raised in this case the evidence authorized, the verdict, and for none of the reasons. assigned did the court err in overruling the motion for a new trial.

Judgment affirmed,


Wade, G. J., and Jenkins, J., concur.